EXHIBIT 16.2 Larry O’Donnell, CPA, PC January 5, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: First Quantum Ventures, Inc. File No. 000-52759 We have read thestatementsthat First Quantum Ventures, Inc., included under Item 4 of the Form 8-K report expected to be filed on January 5, 2011 regarding the recent change of auditors.We agree with such statements maderegardingourfirm.We have no basis to agree ordisagreewithother statements made under Item 4. Very truly yours, /s/Larry O’Donnell, CPA, PC Larry O’Donnell, CPA, PC
